Name: Commission Regulation (EEC) No 3448/85 of 6 December 1985 concerning the stopping of fishing for flatfish by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/20 7. 12. 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3448/85 of 6 December 1985 concerning the stopping of fishing for flatfish by vessels flying the flag of France vessels flying the flag of France or registered in France have reached the quota allocated for 1985, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 6/85 of 19 December 1984 allocating catch quotas between Member States for vessels fishing in Faroese waters (3), as amended by Regulation (EEC) No 97/85 (4), provides for flatfish quotas for 1985 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhaused the quota allocated ; Whereas, according to the information communicated to the Commission , catches of flatfish in Faroese waters by HAS ADOPTED THIS REGULATION : Article 1 Catches of flatfish in Faroese waters by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1985. Fishing for flatfish in Faroese waters by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7 . 1982, p. 1 . 0 OJ No L 169, 28 . 6 . 1983, p. 14. (3) OJ No L 1 , 1 . 1 . 1985, p. 62. (4) OJ No L 13, 16 . L 1985, p. 5 .